PRATT, J.
The order of May 28th, requiring payment to the judgment creditor, was justified by the papers before the. court. Nothing in the testimony tended to show that the title to the fund was in the •trustee, or that it was not properly subject to the proceeding. The •order as made was therefore proper. The application upon further papers to vacate the order of May 28th was addressed to the favor of 'the court, and was properly denied. The judgment debtor had enjoyed his day in court, and, under the circumstances of the order being exe•cuted, a rehearing would not have been in the interest of justice. It must not be'inferred’ that we think a rehearing would have changed the •result. On the contrary, we are of opinion that upon the fresh papers the same decision would have been made. Order affirmed, with $10 -costs and disbursements. 1 .